Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
REASONS FOR ALLOWANCE
	 The following is an examiner's statement of reasons for allowance: Applicant'sarguments, filed 03/04/2022, with respect to claim 1,10,19 have been fully considered and are persuasive in view of specification which provides the invention significantly  more  than the abstract idea as a whole. The rejections of 35 U.S.C. 102(b) and 35 U.S.C.103(a) has/have been withdrawn. 
 	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
	Application is now in condition for allowance.
Claims 2, 11 are cancelled.
Claims 1, 3-10, 12-20 are allowed.
Total 18 claims are allowed.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan 
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467